                                                      1    Douglas B. Provencher (77823)
                                                           PROVENCHER & FLATT LLP
                                                      2    823 Sonoma Avenue
                                                           Santa Rosa, CA 95404-4714
                                                      3    Telephone: (707) 284-2380
                                                           Facsimile: (707) 284-2387
                                                      4

                                                      5    Attorneys for Linda S. Green, Trustee
                                                      6

                                                      7

                                                      8
                                                                                  UNITED STATES BANKRUPTCY COURT
                                                      9                           NORTHERN DISTRICT OF CALIFORNIA
                                                                                       SAN FRANCISCO DIVISION
                                                      10

                                                      11

                                                      12    In re:                                        Case No. 19-30207
Provencher & Flatt llp




                                                      13
                  Santa Rosa, CA 95404




                                                            HARVEY ROBERT KLYCE                           Chapter 7
                    Attorneys at Law
                    823 Sonoma Ave.

                                     (707) 284-2380




                                                      14                       Debtor.
                                                                                                          Judge Hannah L. Blumensteil
                                                      15
                                                            LINDA S. GREEN, Trustee in                    A.P. No. 19-03051
                                                      16    Bankruptcy,
                                                                                                          FIRST AMENDED COMPLAINT
                                                      17                       Plaintiff,                 FOR:
                                                      18                                                  1. AVOIDANCE AND RECOVERY
                                                                                                          OF INTENTIONAL FRAUDULENT
                                                      19                                                  TRANSFER
                                                            v.
                                                      20                                                  2. AVOIDANCE AND RECOVERY
                                                                                                          OF CONSTRUCTIVE FRAUDULENT
                                                      21                                                  TRANSFER
                                                      22    VANJA ELISABETH FLAK,                         3. AVOIDANCE OF A
                                                            NORWEGIAN STATE                               PREFERENTIAL TRANSFER AND
                                                      23    EDUCATIONAL LOAN FUND,                        TURNOVER OF PROPERTY
                                                      24                       Defendant.
                                                      25

                                                      26         Plaintiff alleges:
                                                      27                                    JURISDICTION AND VENUE

                                                      28         1.     On February 25, 2019, the debtor, Harvey Robert Klyce filed a Chapter 7

                                                                                                         1
                                                       Case: 19-03051
                                                          First             Doc# 10
                                                                Amended Complaint     Filed: 12/18/19   Entered: 12/18/19 10:19:14   Page 1 ofGreen
                                                                                                                                               5 v. Falk
                                                      1    proceeding in the United States Bankruptcy Court for the Northern District of California,
                                                      2    Santa Rosa Division. Linda S. Green is the Chapter 7 trustee assigned to this case. The trustee
                                                           has standing to bring this action under 11 USC §§ 323, 544, 547, 548 and 550.
                                                      3
                                                                  2.     This Court has subject matter jurisdiction over this adversary proceeding
                                                      4
                                                           pursuant to 28 USC §§ 1334 and 157. Venue is proper under 28 USC § 1409.
                                                      5
                                                                  3.     This matter is a core proceeding as defined in 28 USC § 157(b)(2)(A), (b)(2)(f)
                                                      6    and (b)(2)(h).
                                                      7                                                 PARTIES

                                                      8           4.     Linda S. Green is Chapter 7 trustee in the Chapter 7 of Harvey Robert Klyce.
                                                                  5.     The defendant, Vanja Elisabeth Flak was the Debtor’s spouse at all relevant
                                                      9
                                                           times and is defined as an “insider” under 11 USC § 101(31).
                                                      10
                                                                  6.     The defendant, Norwegian State Educational Loan Fund (“NSELF”) is the
                                                      11   recipient of the alleged fraudulent transfer and preferential transfer (“Transfer”).
                                                      12
Provencher & Flatt llp




                                                      13                                    GENERAL ALLEGATIONS
                  Santa Rosa, CA 95404
                    Attorneys at Law
                    823 Sonoma Ave.

                                     (707) 284-2380




                                                      14          7.     To the extent that Plaintiff asserts claims under 11 U.S.C. § 544, Plaintiff is
                                                           informed and believes and based thereon alleges that there exists in this case one or more
                                                      15
                                                           creditors holding unsecured claims, who can avoid the respective Transfer under
                                                      16
                                                           California or other applicable law.
                                                      17          8.     On January 11, 2019, the Defendant, Flak, exercised dominion and control over
                                                      18   $21,000 of Community Property and used it to pay her premarital obligation to Defendant
                                                      19   NSELF. There were two separate transfers, the first when Defendant Flak exercised control

                                                      20   and dominion over the $21,000 in Community Property. The second transfer when she
                                                           caused the $21,000 to be paid to the Defendant NSELF. The obligation to NSELF was not a
                                                      21
                                                           Community Property obligation.
                                                      22
                                                                  9.     Plaintiff alleges neither the Debtor nor the Community Estate received
                                                      23   consideration or sufficient consideration for either of the Transfers.
                                                      24          10.    Plaintiff alleges the Defendant Flak made the Transfer with the intent to hinder,
                                                      25   delay or defraud creditors of the debtor or the Community Estate.
                                                                  11.    The Debtor, Flak’s spouse, filed Chapter 7 on February 25, 2019, 45 days after
                                                      26
                                                           the Flak exercised control of the $21,000 in Community Property and sent it to NSELF.
                                                      27

                                                      28
                                                                                                           2
                                                       Case: 19-03051
                                                          First             Doc# 10
                                                                Amended Complaint     Filed: 12/18/19    Entered: 12/18/19 10:19:14     Page 2 ofGreen
                                                                                                                                                  5 v. Falk
                                                      1                              FIRST CLAIM FOR RELIEF
                                                           (Avoidance and Recovery of Intentional Fraudulent Transfer pursuant to 11 USC
                                                      2       §§ 544(b) and 550(a) and California Civil Code §§ 3439.04(a) and 3439.07)
                                                      3
                                                                  12.    Plaintiff realleges and incorporates the allegations in paragraphs 1 through 11.
                                                      4           13.    Plaintiff alleges within the four years proceeding February 25, 2019 ("Petition
                                                      5    Date") the Debtor’s spouse and defendant Falk made the Transfers for the benefit of the

                                                      6    defendants.
                                                                  14.    The Transfers by the Debtor’s spouse and insider Flak were done with the
                                                      7
                                                           intent, to hinder, delay or defraud the Debtor and the Community Property Estate’s creditors.
                                                      8
                                                                  15.    The Transfers were made for no consideration or insufficient consideration for
                                                      9
                                                           the $21,000 transferred. Flak used community funds to pay her personal premarital student
                                                      10   loan obligation.
                                                      11          16.    The Transfers were for the benefit of the Debtor or an insider of the Debtor.

                                                      12          17.    The Debtor and the Community Property Estate were insolvent at the time of
Provencher & Flatt llp




                                                           the Transfers.
                                                      13
                  Santa Rosa, CA 95404
                    Attorneys at Law
                    823 Sonoma Ave.




                                                                  18,    The Transfers were made with one year the entry of a judgment against the
                                     (707) 284-2380




                                                      14
                                                           Debtor of $323,353 in litigation in the California Superior Court, San Francisco County.
                                                      15          19.    At all relevant times, the Transfers were avoidable under California Civil Code
                                                      16   Sections 3439.04(a) and 3439.07 by one or more creditors who held or hold unsecured
                                                      17   claims against the Debtor. These creditors include, but are not limited to, those creditors who

                                                      18   are listed in the debtor's schedules as holding undisputed claims or who have filed proofs of
                                                           claim in the bankruptcy case.
                                                      19
                                                                  20.    The plaintiff-trustee is entitled to an order and a judgment under 11 USC §§
                                                      20
                                                           544(b) and 550(a) that the Transfers are avoided.
                                                      21                           SECOND CLAIM FOR RELIEF
                                                      22     (Avoidance and Recovery of Constructive Fraudulent Transfer pursuant to 11
                                                             USC §§ 544(b) and 550(a) and California Civil Code §§ 3439.04(b) or 3439.05
                                                      23                                   and 3439.07)

                                                      24          21.    Plaintiff realleges and incorporates the allegations in paragraphs 1 through 20.
                                                      25          22.    Plaintiff alleges, that there are present creditors of the Debtor and the Commu-
                                                           nity Estate that existed at the time of the Transfers that remain unpaid as of the Petition Date.
                                                      26
                                                           Plaintiff alleges, that future creditors of the Debtor and the Community Estate existed follow-
                                                      27
                                                           ing the Transfers who remain unpaid as of the Petition Date.
                                                      28
                                                                                                          3
                                                       Case: 19-03051
                                                          First             Doc# 10
                                                                Amended Complaint     Filed: 12/18/19   Entered: 12/18/19 10:19:14     Page 3 ofGreen
                                                                                                                                                 5 v. Falk
                                                      1          22.    Plaintiff alleges by virtue of the Transfers (1) the Debtor was insolvent at the
                                                      2    time or became insolvent as a result of the Transfer; (2) the Debtor was engaged or about to
                                                           become engaged in a business or transaction for which his remaining assets were
                                                      3
                                                           unreasonably small in relation to the business or transaction; or (3) the Debtor intended to
                                                      4
                                                           incur or believed or reasonably should have believed that he would incur debts beyond his
                                                      5
                                                           ability to pay as they became due.
                                                      6          23.    At all relevant times, the Transfers were avoidable under California Civil Code
                                                      7    Sections 3439.04(b) or 3439.05 and 3439.07 by one or more creditors who held or hold

                                                      8    unsecured claims against the Debtor and the defendant, Vanja E. Flak that were or are
                                                           allowable against the bankruptcy estate under 11 USC § 502. These creditors include, but are
                                                      9
                                                           not limited to, those creditors who are listed in the Debtor's schedules as holding undisputed
                                                      10
                                                           claims or who have filed proofs of claim in the bankruptcy case.
                                                      11         24.    The plaintiff-trustee is entitled to an order and a judgment under 11 USC §§
                                                      12
Provencher & Flatt llp




                                                           544(b) and 550(a) that the Transfers are avoided.
                                                      13                            THIRD CLAIM FOR RELIEF
                  Santa Rosa, CA 95404
                    Attorneys at Law
                    823 Sonoma Ave.




                                                               (Recovery of Fraudulent Transfer or the Value of the Fraudulent Transfer
                                     (707) 284-2380




                                                      14                             pursuant to 11 USC § 550(a)
                                                      15         25.    Plaintiff realleges and incorporates the allegations in paragraphs 1 through 24.
                                                      16         26.    Plaintiff alleges the defendant, NSELF, is a transferee of the second Transfer
                                                      17   and the defendant NSELF did not take such Transfer for value or in good faith and without

                                                      18   knowledge of the voidability of the Transfer.
                                                                 27.    The Transfer is recoverable from the defendant NSELF as the transferee in that
                                                      19
                                                           the Debtor or defendant Falk made the Transfer to NSELF with the actual intent to hinder,
                                                      20
                                                           delay or defraud her creditors.
                                                      21         28.    To the extent the Transfer to NSELF is avoided, the plaintiff may recover for the
                                                      22   benefit of the estate $21,000.
                                                      23
                                                                                   FOURTH CLAIM FOR RELIEF
                                                      24
                                                               (Avoidance of Preferential Transfer 11 USC § 544(a)(3) and 11 USC § 547)
                                                      25
                                                                 29.    Plaintiff realleges and incorporates the allegations in paragraphs 1 through 28.
                                                      26
                                                                 30.    Within one year before the petition date, the Debtor or the Community Estate
                                                      27
                                                           transferred to the Defendant Falk and NSELF $21,000.
                                                      28
                                                                                                           4
                                                       Case: 19-03051
                                                          First             Doc# 10
                                                                Amended Complaint     Filed: 12/18/19   Entered: 12/18/19 10:19:14     Page 4 ofGreen
                                                                                                                                                 5 v. Falk
                                                      1           31.      Defendant Falk is an immediate transferee of the $21,000 in that she exercised
                                                      2    dominion and control over the $21,000 which she then transferred to NSELF to satisfy Falk’s
                                                           own premarital debt.
                                                      3
                                                                  32.      The transfers were made on account of an antecedent debt.
                                                      4
                                                                  33.      The transfers were made at a time the Debtor or the Community Estate were
                                                      5
                                                           insolvent.
                                                      6           34.      The transfers enabled the defendants Falk and/or NSELF to receive more than
                                                      7    they would have if a Chapter 7 distribution had been made.

                                                      8           35.      Plaintiff is entitled to an order avoiding the transfer pursuant to 11 USC § 547
                                                           and preserved for the benefit of the estate pursuant to 11 USC § 551.
                                                      9

                                                      10
                                                                                          FIFTH CLAIM FOR RELIEF
                                                      11                        (Turnover of Property of the Estate 11 USC § 542)

                                                      12
Provencher & Flatt llp




                                                                  36.      Plaintiff realleges and incorporates the allegations in paragraphs 1 through 35.
                                                      13
                  Santa Rosa, CA 95404




                                                                  37.      Among the property of the bankruptcy estate is the $21,000 taken by Falk and
                    Attorneys at Law
                    823 Sonoma Ave.

                                     (707) 284-2380




                                                      14   then transferred to NSELF for the benefit of the Defendant Falk, an insider.
                                                      15          38.      Defendant NSELF is in possession of this property and defendant, Falk,

                                                      16   received the benefit of the Transfer.
                                                                  39.      Plaintiff is entitled to an order compelling the defendants to turnover, account
                                                      17
                                                           for and pay $21,000 to the Bankruptcy Estate for the benefit of the Chapter 7 creditors.
                                                      18
                                                                  WHEREFORE, plaintiff asks for a judgment as follows against the defendants and
                                                      19   each of them:
                                                      20          1.       For a judgment avoiding the Transfer;
                                                      21          2.       To the extent the Transfer is avoided, that the plaintiff recovers, for the benefit

                                                      22   of the bankruptcy estate $21,000;
                                                                  3.       For interest as permitted by law;
                                                      23
                                                                  4.       For costs of suit;
                                                      24
                                                                  5.       For any other relief deemed proper.
                                                      25   Dated: December 18, 2019                             Provencher & Flatt LLP
                                                      26                                                        By    s/Douglas B. Provencher (77823)
                                                                                                                      Douglas B. Provencher
                                                      27                                                              Attorneys for Trustee
                                                      28
                                                                                                            5
                                                       Case: 19-03051
                                                          First             Doc# 10
                                                                Amended Complaint       Filed: 12/18/19   Entered: 12/18/19 10:19:14      Page 5 ofGreen
                                                                                                                                                    5 v. Falk
